Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling means and phononic structures (claim 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
As to claim 6, the “contact angle” between the sample and treatment zone is undefined.  Also, the “contact angle” between the sample and remaining part of the SAW transmission surface is undefined.  Angles are claimed, but they are undefined.  The specification does not define the angles, and no reference provides for specific angles.  Where is one of ordinary skill to turn to determine the angles? This is a simple mechanical/geometric feature, so the level of predictability regarding how connected elements relate with one another high, requiring no significant/meaningful experimentation

Claims 6,9,13,14,16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 6, the “contact angle” between the sample and treatment zone is undefined.  Also, the “contact angle” between the sample and remaining part of the SAW transmission surface is undefined.  
As to claim 6, “a remaining part of th4e SAW transmission surface” is confusing, as “the SAW transmission surface” is undefined.
As to claim 6, where is the line between the “treatment zone” and “remaining part”?  Such is undefined.  Note that the sample treatment zone 16 is not only that transducer 14 surface that contact the sample 12 in Figure 1. 
As to claims 9,14, “the SAW transducer” lacks antecedent basis.
As to claim 13, “the SAW transmission surface” lacks antecedent basis.
As to claim 16, what exact structure in the specification/drawings does the “active cooling means” correspond to?  Such must be identified, as one of ordinary skill will related the claim to only that corresponding structure and any equivalents.
As to claim 16, the claim calls for separate “transmission surface” (line 3) and “SAW transducer” (line 4); but as the transducer generates SAWs along the same surface, it would appear that the SAW transducer includes that same transmission surface.  As such, the same structure (i.e. surface) is being claimed twice (once as “a … transmission surface” (line 3); and a second time as “a SAW transducer” (line 4) which has that same  transmission surface).
As to claim 19 (which related to Figure 10), are the phonic structures structurally separate from claim 16’s “surface acoustic wave (SAW) transmission surface” (line 3, claim 16)?  It appears that such may be the case, resulting in the same subject matter inadvertently being claimed twice.
As to claim 17, the preamble calls for a “device”, but the body of the claim’s “when the SAW transducer is considered” (italics added, line 2) provide at best a mere possibility (“when”), and at worst a mere human thought (“considered”) which are indefinite as to their meaning.  What can one of ordinary skill make out from the last 5 lines of this claim?  What does Applicant intend those last 5 lines to add to the “device”, if anything at all?
As to claim 18, the preamble calls for a “device”, but the body of the claim’s “when the sample treatment zone is considered” (italics added, line 7) provide at best a mere possibility (“when”), and at worst a mere human thought (“considered”) which are indefinite as to their meaning.  What can one of ordinary skill make out from the last 5 lines of this claim?  What does Applicant intend those last 5 lines to add to the “device”, if anything at al?
As to claim 13, the “when the sample treatment zone is considered” (line 3) is confusing for the same reason that it is problematic in claim 17.
As to claim 18, the “when the SAW transducer is considered as the first SAW transducer and the SAW transmission surface is considered as the first SAW transmission surface” is confusing for the same reason that the “when” and “considered” are confusing in claim 17.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hindson et al 2894694.
Hindson et al 2894694 teach (Para 13) employing combinations of mechanical disruption, sonication and heating to fragment nucleic acids, and also (Para 12; last 3 lines of Para 115, claim 33) surface acoustic waves to partition.  
Hindson does not state that a surface contacts a sample to be treated.
As to claim 1, it would have been obvious to one of ordinary skill to place a sample on a surface which passes SAW because one of ordinary skill would recognize (or try to such) as the fragmenting mechanism for nucleic acids in the sample.

Claim(s) 10,11,16 is/are rejected under 35 U.S.C. 103 as obvious over Hindson et al 2894694.
As to claims 10,11,16, it would have been obvious to try heating as Hindson teaches that such is a factor in fragmenting of nucleic acid.  Items heated are subsequently cooled.

Claim(s) 1,2,7,8,9 is/are rejected under 35 U.S.C. 102(a1/a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Qinzong et al.
Qinzong et al teach (ABSTRACT) a method to shear DNA into fragments, including: obtaining a sample; obtaining a DNA shearing device, the device having a fragmenting zone within a microfluidic channel; contacting the sample within the channel; generating an acoustic field by piezo transducer, the field of which fragments elements within channel. 
As to claims 1,9, either the channel is defined by the walls of the chip, thus providing the zone; or in the alternative, it would have been obvious to employ a channel that is separate from the piezo transducer because one of ordinary skill would recognize the “microfluidic channel” to be that of a component other than the transducer.
As to claims 2,7,8, “microfluidic” channels have small radius, suggestive of the claim dimensional bound.
 
Claim(s) 10,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qinzong et al as applied to claim 1 above, and further in view of Hindson et al 2894694.
Hindson et al 2894694 teach (Para 13) employing combinations of mechanical disruption, sonication and heating to fragment nucleic acids, and also (Para 12,115, claim 33) surface acoustic waves to partition.  
As to claims 10,11, it would have been obvious to heat the sample above room temperature because Hindson teaches that some level of heating may aide in fragmentation.  Also, heating of any sample will inherently involve a level of subsequent cooling.

Claims 3-5,12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861